Exhibit 10.12

FOREST CITY REALTY TRUST, INC.
STOCK OPTION AGREEMENT


THIS AGREEMENT, effective as of __________ by and between FOREST CITY REALTY
TRUST, INC. (the “Company”) and _________, an employee of the Company or a
Subsidiary (the “Grantee”). All capitalized terms have the meanings set forth in
the Forest City Realty Trust, Inc. 1994 Stock Plan (the “Plan”) unless otherwise
specifically provided.
WHEREAS, the Board of Directors is of the opinion that the interests of the
Company and its shareholders will be advanced by affording present and future
executives and key employees an opportunity to secure stock ownership in the
Company; and
WHEREAS, the execution of a stock option agreement substantially in the form
hereof has been authorized by a resolution of the Committee duly adopted on
___________________.
NOW THEREFORE, pursuant to the Plan, and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to the Grantee, effective as of ___________ (the “Date of Grant”), the
grant of Option Rights to purchase an aggregate of _________ Shares. As set
forth in the table below, all or a portion of the Option Rights may be intended
to constitute an “incentive stock option” within the meaning of Section 422 of
the Code (such Option Rights, if any, the “Incentive Stock Option Rights”), and
all or a portion of the Option Rights may be intended to constitute a
nonqualified stock option (such Option Rights, if any, the “Nonqualified Option
Rights”). The Nonqualified Option Rights shall not be treated as an “incentive
stock option” within the meaning of Section 422 of the Code. Further, to the
extent that any Incentive Stock Option Rights fail for reason to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code, then
such Incentive Stock Option Rights shall be treated as Nonqualified Option
Rights.
Incentive Stock Option Rights:
_______ Shares
 
 
Nonqualified Option Rights:
_______ Shares



1.
DEFINITIONS. All capitalized terms have the meanings set forth in the Plan
unless otherwise specifically provided. As used in this Agreement, the following
term has the following meaning:

“Disability” means disability as defined in the Long Term Disability Plan of the
Company (or a Subsidiary, as applicable), as amended from time to time.
“Subsidiary” has the meaning set forth in the Plan, except that with respect to
any Incentive Stock Option Rights only, “Subsidiary” shall mean any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if each of such corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.




--------------------------------------------------------------------------------



2.
OPTION PRICE. The Option Price with respect to the Shares covered by the Option
Rights shall be $______ per Share, the Market Value per Share as of the close of
business on the Date of Grant.

3.
OPTION PERIOD; VESTING AND TIME OF EXERCISE OF OPTION RIGHTS. The Option Rights
shall continue in effect for a period of 10 years from the Date of Grant, except
as such option period may be reduced as hereinafter provided in Section 6 of
this Agreement as a result of certain terminations of the employment of the
Grantee.

(a)
The Option Rights shall be exercisable cumulatively over the option period only
in accordance with the following terms, conditions and provisions:

(i)
Except as otherwise provided in the Plan or this Agreement, the Option Rights
shall not be exercisable prior to the first anniversary of the Date of Grant,
and upon such day the Option Rights shall automatically become vested and
exercisable with respect to ___% of the Option Rights. Thereafter, upon the
second anniversary of the Date of Grant, the Grantee may exercise an additional
___% up to ___% of the Option Rights. Upon the third anniversary and thereafter
until the tenth anniversary of the Date of Grant, the Grantee may exercise an
additional ___% up to ___% of the Option Rights.

(ii)
Except as hereinafter provided in Section 6 of this Agreement, no part of the
Option Rights may be exercised unless the Grantee is, at the date of such
exercise, in the employ of the Company or a Subsidiary, and shall have been
continuously so employed since the Date of Grant. Approved absence or leave from
the Company, or a Subsidiary, shall not be considered an interruption of
employment for the purposes of this Agreement.

4.
METHOD OF EXERCISE. Shares may be purchased pursuant to this Agreement only upon
receipt by the Secretary of the Company of notice in writing from the Grantee of
his or her intention to purchase, specifying the number of Shares as to which
the Grantee desires to exercise the Option Rights, and said notice shall be
accompanied by the full amount of the Option Price in the form of: cash, a
certified or official bank check, a money order, a cashier’s check, or in Shares
owned by the Grantee and having a market value at the time of exercise equal to
the total Option Price of the Shares subject to such exercise. Such form of
written notice is attached hereto. In no event shall the Option Rights be
exercisable as to less than 25 Shares at any one time or all of the remaining
Shares then subject to the Option Rights, if less than 25.

5.
OPTION RIGHTS CONFER NO RIGHTS AS COMMON SHAREHOLDER. The Grantee shall not be
entitled to any privileges of ownership with respect to Shares subject to the
Option Rights, unless and until purchased and delivered upon the exercise of the
Option Rights, in whole or in part, and the Grantee becomes a shareholder of
record with respect to such delivered Shares. The Grantee shall not be
considered a shareholder of the Company with respect to any such Shares not so
purchased and delivered.


-2-

--------------------------------------------------------------------------------



6.
TERMINATION OF OPTION RIGHTS. In the event the employment of the Grantee with
the Company or a Subsidiary shall terminate under any circumstance other than
those specified in Section 6(b), (c) or (d) below, all rights to purchase Shares
pursuant to the Option Rights (including rights to purchase Shares thereunder
which have accrued but which then remain unexercised) shall forthwith cease and
terminate.

(a)
In the event of the termination of the Grantee’s employment because of
Disability, the Option Rights may be exercised by the Grantee, to the extent he
or she was entitled to do so on the date of termination, but not later than ten
years from the Date of Grant.

(b)
If, with the consent of the Committee, the Grantee’s employment shall terminate
by reason of Retirement, the Option Rights shall become immediately exercisable
by the Grantee on the date of his or her Retirement and shall remain exercisable
until ten years from the Date of Grant.

(c)
If the Grantee shall die during his or her employment with the Company or a
Subsidiary or during a period of Disability, the Option Rights shall become
immediately exercisable if the Grantee was otherwise Retirement eligible and may
be exercised by the legal representative of the Grantee, to the extent the
Grantee was entitled to exercise the Option Rights at the time of his or her
death for a one-year period from the date of death, but not later than ten years
from the Date of Grant.

(d)
To the extent that the Option Rights shall not have been exercised within any
applicable period specified in Section 6(b), (c) or (d) above, all further
rights to purchase Shares pursuant to such Option Rights shall cease and
terminate at the expiration of such period.

7.
TRANSFERABILITY. Except as provided in Section 7(b), the Option Rights may not
be transferred by the Grantee other than by will or the laws of descent and
distribution or pursuant to a domestic relations order. During the Grantee’s
lifetime, the Option Rights are exercisable only by the Grantee or, in the case
of the Grantee’s legal incapacity, only by his or her guardian or legal
representative, provided, however, that if so determined by the Committee, the
Grantee may, in a manner designated by the Committee, designate a beneficiary to
exercise the rights of the Grantee under the Option Rights upon the death of the
Grantee. Absent such a designation, in a case of death, the Option Rights shall
be exercisable by the executor, administrator or legal representative of the
deceased Grantee.

(a)
The Nonqualified Option Rights only may be transferable by the Grantee, without
payment of consideration therefor by the transferee, only to any one or more
members of the Grantee’s immediate family; provided, however, that (i) no such
transfer shall be effective unless reasonable prior notice thereof is delivered
to the Company and such transfer is thereafter effected in accordance with any
terms and conditions that shall have been made applicable thereto by the
Committee and (ii) any such transferee shall be subject to the same terms and
conditions hereunder as the Grantee. For the purposes of this Section 7, the
term “immediate family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-


-3-

--------------------------------------------------------------------------------



in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Grantee’s household (other than a
tenant of the Grantee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Grantee) control the management of assets, and any other entity in which these
persons (or the Grantee) own more than fifty percent of the voting interests.
(b)
Except as permitted by the above, the Option Rights may not be sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of (whether
by operation of law or otherwise or be subject to execution, attachment or
similar process). Any attempted sale, transfer, assignment, pledge,
hypothecation or encumbrance, or other disposition of the Option Rights shall be
null and void.

8.
CHANGE IN STOCK CAPITALIZATION. The number and kind of Shares covered by the
Option Rights and the price per share applicable to such Option Rights shall be
subject to adjustment as provided in Section 12-A of the Plan.

9.
EMPLOYMENT RIGHTS. Nothing contained in the Plan or this Agreement shall confer
upon the Grantee any right to be continued in the employment of the Company or
any Subsidiary, or interfere in any way with the right of the Company, or such
Subsidiary, to terminate his or her employment at any time.

10.
RELATION TO OTHER BENEFITS. Any economic or other benefit to the Grantee under
this Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or a Subsidiary and will
not affect the amount of any insurance coverage available to any beneficiary
under any insurance plan covering employees of the Company or a Subsidiary.

11.
AMENDMENTS TO PLAN AND AGREEMENT. The Committee may, without further action by
the shareholders, from time to time, amend, alter, suspend or terminate the
Plan, except as otherwise required by applicable law or the rules of the New
York Stock Exchange or, if the Shares are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the Shares are
traded or quoted.

(a)
This Agreement may not be modified orally. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto; provided, however, that no amendment will adversely affect
the rights of the Grantee with respect to this Option Right without the
Grantee’s written consent.

12.
DELIVERING OF SHARES. The Grantee shall give notice of his or her intent to
exercise Option Rights, and Shares shall be delivered by the Company after full
payment of the Option Price in respect of the Shares delivered, subject to the
conditions of Section 4 hereof.


-4-

--------------------------------------------------------------------------------



13.
CANCELLATION OF OPTION RIGHTS. The Committee may cancel any unexercised Option
Rights if the Grantee, and while having rights to purchase hereunder, engages in
any employment or activity which in any way directly or indirectly, diverts or
attempts to divert from the Company any business whatsoever, and which in the
opinion of the Committee is contrary to the best interests of the Company.

14.
CLAWBACK POLICY. Notwithstanding any other provision of this Agreement to the
contrary, the Grantee may be required to forfeit any or all of the Option Rights
and repay any or all of the Shares acquired hereunder pursuant to the terms of
any applicable compensation recovery (or “clawback”) policy maintained by the
Company or a Subsidiary from time to time, as any such policy may be amended,
including, but not limited to, any amendment adopted to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities Exchange Commission or applicable
securities exchange.

15.
AGREEMENT SUBJECT TO THE PLAN. This Agreement is subject to the provisions of
the Plan and shall be interpreted in accordance therewith. The Grantee hereby
acknowledges receipt of a copy of the Plan.

16.
COMPLIANCE WITH LAW. The Company shall make reasonable efforts to comply with
all applicable federal, state and other applicable securities laws with respect
to the Option Rights; provided, however, notwithstanding any other provision of
this Agreement, the Company will not be obligated to issue any securities
pursuant to this Agreement if the issuance thereof would result in a violation
of any such law.

17.
SEVERABILITY. In the event that one or more of the provisions of this Agreement
are invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof will continue to be valid
and fully enforceable.

18.
GOVERNING LAW. This Agreement shall be governed by the internal substantive laws
of the State of Maryland.

19.
WITHHOLDING TAXES. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with the exercise of the Option
Rights, the Grantee shall pay the tax or make provisions that are satisfactory
to the Company for the payment thereof. The Grantee may elect, pursuant to
procedures established by the Company, to satisfy all or any part of any such
withholding obligation by surrendering to the Company a portion of the Shares
that are issuable to the Grantee upon the exercise of the Option Rights. If such
election is made, the Shares so surrendered by the Grantee shall be credited
against any such withholding obligation at their Market Value per Share on the
date of such surrender. In no event, however, shall the Company accept Shares
for payment of taxes in excess of required tax withholding rates.

20.
MANDATORY NOTICE OF DISQUALIFYING DISPOSITION. Without limiting any other
provision hereof, the Grantee hereby agrees that if he or she disposes (whether
by sale,


-5-

--------------------------------------------------------------------------------



exchange, gift, or otherwise) of Shares received from the exercise of Incentive
Stock Option Rights (if any) within one year of the Date of Grant or the
exercise of such Incentive Stock Option Rights by the Grantee, the Grantee shall
notify the Company of such disposition in writing within 30 days from the date
of such disposition. Such written notice shall state the principal terms of such
disposition and the type and amount of the consideration received for such
Incentive Stock Option Rights by the Grantee in connection therewith.
21.
GENERAL. It is understood that wherever masculine pronouns are used in this
Agreement, it is intended to include the feminine pronouns as well as the
masculine.

22.
ENTIRE AGREEMENT. Subject to Section 15, this Agreement represents the entire
agreement between the Company and the Grantee with respect to these Option
Rights and supersedes all prior agreements whether in writing or otherwise.

The undersigned Grantee hereby accepts the award of Option Rights granted
pursuant to this Agreement, subject to the terms and conditions of the Plan and
the terms and conditions set forth herein.
    
___________________________________________
[Name]
 
 
Date:_______________________________
 
 
 
 



            




Executed in the name and on behalf of the Company at Cleveland, Ohio as of the
___ day of __________, ______.
FOREST CITY REALTY TRUST, INC.




By:                        
Name:
David J. LaRue

Title:
President and Chief Executive Officer












-6-

--------------------------------------------------------------------------------






-7-